Citation Nr: 1342210	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-08 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for melanoma.

3. Entitlement to service connection for prolapsed mitral valve.
        

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A February 2012 videoconference hearing was held before the undersigned Veterans Law Judge          of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is directing appropriate measures to obtain outstanding private medical records for hearing loss.  See 38 C.F.R. § 3.159(c)(1) (2013).  

A series of VA Compensation and Pension examinations is likewise warranted.   See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran alleges worsening of his hearing loss, as may bring his condition within the ambit of recognized hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  He maintains that melanoma developed due to in-service               sun exposure, which must be duly considered.  See Perry v. West, 12 Vet. App. 365 (1999).  Moreover, a prolapsed mitral valve condition is averred to have developed from a mononucleosis infection during service, also requiring examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify              all additional sources of private medical treatment for the claimed conditions upon enclosed VA Forms 21-4142 (medical release forms), to specifically include treatment for hearing loss dated from 1973 onwards.  Then obtain these records based on the information provided.  If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2. Thereafter, schedule the Veteran for a VA audiological examination.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.

The examiner should initially confirm that the Veteran manifests the claimed condition of bilateral hearing loss.  Provided this is diagnosed, the VA examiner is then requested to provide an opinion as to whether it is            at least as likely as not (50 percent or greater probability) that hearing loss is etiologically related to the Veteran's military service, to include noise exposure.  The requested opinion should take into consideration the documented medical history as well as the Veteran's competent assertions of noise exposure during service. 

A complete rationale for any opinion expressed should be provided.

3. Schedule the Veteran for a VA dermatological examination.  The entire claims file and a copy of this remand must be made available to the VA examiner,                 who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.

The VA examiner is requested to provide an opinion as to whether the Veteran's post-service course of melanoma is at least as likely as not (50 percent or greater probability) etiologically related to his military service, taking into consideration his competent report of excessive sun exposure therein without availability of sunscreen.

A complete rationale for any opinion expressed should be provided.

4. Also schedule the Veteran for an appropriate VA examination regarding his claimed prolapsed mitral valve.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.

The VA examiner is requested to provide an opinion as to whether the Veteran's prolapsed mitral valve is at least  as likely as not (50 percent or greater probability) etiologically related to his military service, taking into consideration his assertion that the condition developed following a documented in-service bout of mononucleosis and/or as a result of dental infections and dental work.

A complete rationale for any opinion expressed should be provided.

5. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.   In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Finally, readjudicate the Veteran's claims on appeal.   If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

